Settle,. J.
There was not only a direct conflict of testimony between Dempsey Brown and Brazier on the one side,, and the witnesses for the propounders on the other, as to the mental capacity of the testatrix, Jane Brown \ but Frazier being a subscribing- witness to the will, and testifying that the testatrix was not capable of making one, stood before the Court, in a very awkward position, and it would seena. that his character required support.
As the question involved in this case is discussed and decided in Isler v. Dewey, at .this term, we content ourselves with a reference to the opinion in that case.
Let it be certified that there is error.
Per Cujriam. Yeuire de aov&~